Citation Nr: 0315679	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-50 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to secondary service connection for erectile 
dysfunction, claimed as impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974 and from February 1977 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claim for secondary service connection for erectile 
dysfunction, claimed as impotence, a rating in excess of 50 
percent for service connected major depression, and a claim 
for a total rating based on individual unemployability 
(TDIU).  In April 1999, the Board remanded these issues for 
further evidentiary development.  In April 2001, the RO 
granted the veteran an increased, 70 percent, rating for his 
service connected major depression and granted the claim for 
a TDIU.

Initially, the Board notes that the veteran, in an undated 
and un-date stamped letter to the RO, which letter 
specifically cited to findings made in the April 2001 RO 
decision, said that he ". . . will accept the first section: 
the increase to 70%."  In the April 2001 decision, at issue 
one, the RO granted the veteran an increased schedular rating 
to 70 percent for major depression.  Thus, the Board finds 
that the veteran's letter, which expressed satisfaction with 
the 70 percent schedular rating, was filed by the veteran 
with the intent of limiting his appeal to this particular 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (implicitly holding that a claimant may limit an 
increased rating claim or appeal to a particular disability 
rating which is less than the maximum allowed by law).  
Accordingly, this issue is no longer before the Board.

Therefore, because the RO's grant of a TDIU was an award of 
the maximum benefit allowable by law or regulation, and 
because the veteran expressed a desire to limit the 
disability rating for his service-connected major depression 
to the 70 percent schedular rating, which already has been 
awarded by the RO, the issue currently on appeal is as listed 
on the title page of the Board's remand.  Id.



REMAND

The Board notes that the appeal was remanded in April 1999, 
in part, to obtain an examination of the veteran in order to 
establish the origins or etiology of the erectile 
dysfunction.  See April 1999 Remand, p. 11.  Specifically, 
the remand requested that 

[t]he veteran should be afforded a VA 
examination by a urologist to determine 
the nature and etiology of the veteran's 
erectile dysfunction . . . At the 
conclusion of the examination, and after 
a thorough review of the medical 
evidence, the medical examiner should 
express a medical opinion in answer to 
the following questions: (a) is it at 
least as likely as not that any erectile 
dysfunction found on the examination was 
caused by the veteran's service-connected 
psychiatric disorder or the medications 
provided for its treatment, (b) is it at 
least as likely as not that any erectile 
dysfunction found on the examination was 
aggravated by the veteran's service-
connected psychiatric disorder or 
medication provided for its treatment.  
(Emphasis added).  (See April 1999 
Remand, p. 12).  

Notably, however, a review of the post-remand VA examination, 
dated in May 1999, does not show that that examiner provided 
answers to the Board's questions.  Moreover, while the RO, in 
October 2002, apparently scheduled the veteran for another 
examination to obtain the requested medical opinion evidence, 
that examination did not take place because notice of that 
examination was not mailed to the veteran's last address of 
record.  (See October 2001 letter from the veteran; September 
2002 notice to the veteran of the October 2002 examination).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA's duty to assist includes 
obtaining medical opinion evidence as to the origins or 
etiology of a disability when needed to establish a claim for 
service connection.  38 U.S.C.A. § 5103A(d) (West 2002).  In 
addition, pertinent regulations provide that "[i]f further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action is essential for a 
proper appellate decision, a Board Member or panel of Members 
may: (1) Remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken."  
(Emphasis added).  38 C.F.R. § 19.9(1) (2002).  Furthermore, 
the Court in Stegall v. West, 11 Vet. App. 268 (1998), held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, the Board must once again remand the case so 
that the RO may fulfill its duty to assist by obtaining a 
medical opinion, which answers the Board's questions as to 
the origins or etiology of the veteran's erectile 
dysfunction.

Next, the Board observes that the veteran, in an undated and 
un-date stamped letter to the RO, which letter specifically 
cited to findings made in the April 2001 RO decision, stated 
that ". . . [he] . . . will . . . accept the second section: 
the unemployability[,] but I would like to change [effective] 
dates from March 1996 to March 1995[,] the date Social 
Security found me unemployable."  Thus, the Board accepts 
the veteran's letter as a timely notice of disagreement (NOD) 
with the April 2001 decision as to the effective dates 
(March 4, 1996) assigned for the award of the 70 percent 
schedular rating for the veteran's service-connected 
psychiatric disorder and for the award of the TDIU rating.  
However, a statement of the case addressing these issues has 
not been furnished to the veteran by the RO.  See 38 C.F.R. 
§§ 19.29, 19.30 (2002).  Since the Court has indicated that 
referral to the RO of issues with which the veteran disagrees 
does not suffice, see Manlincon v. West, 12 Vet. App. 238 
(1999), a remand is required.

As a final point, the Board emphasizes the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Veterans Claims Assistance Act of 2000 (VCAA) 
has fully been complied with.  Hence, in addition to the 
actions requested above, that RO's actions should include, 
among other things, undertaking all necessary actions to 
insure that the veteran is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO's actions should also include obtaining and associated 
with the record on appeal the records the veteran reported 
are in the possession of the Worker's Compensation 
Administration and the Norfolk Naval Shipyard in connection 
with his May 1992 injury and in the possession of the Social 
Security Administration in connection with his August 1996 
disability award as well as in the possession of Portsmouth 
Naval Hospital, the Hampton VA medical center, and the 
Richmond VA medical center as well as held by the numerous 
physicians he cited to in his writings to the RO.  See 38 
U.S.C.A. § 5103A (West 2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The veteran should be notified that 
he is free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so.

3.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximate (beginning and 
ending) dates, all VA and non-VA health 
care providers that have treated him for 
erectile dysfunction, to include any 
records pertaining to treatment of the 
veteran at the Portsmouth Naval Hospital, 
the Hampton VA Medical Center, the 
Richmond VA Medical Center, and the 
Norfolk Naval Shipyard during the period 
from January 1991 to the present.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

4.  The RO should contact the appropriate 
Federal, State, or local agency and 
request the records on file with Worker's 
Compensation in connection with the 
veteran's May 1992 injury.

5.  The RO should contact the Social 
Security Administration and request the 
records, including the decision, on file 
in connection with the veteran's August 
1996 disability award.

6.  After undertaking all of the above 
development, the veteran's claim's file 
should be sent to the VA examiner that 
conducted the May 1999 VA examination, if 
available, or another urologist if the 
May 1999 VA examiner is no longer 
available, and; after a thorough review 
of the medical evidence, including the 
May 1999 VA examination and all records 
associated with the record on appeal 
since that time, the examiner should be 
asked to answer to the following 
questions: 
(a)	Is the veteran's erectile 
dysfunction caused by the 
veteran's service-connected 
psychiatric disorder and/ or the 
medications provided for its 
treatment?

(b)	Is the veteran's erectile 
dysfunction aggravated by the 
veteran's service-connected 
psychiatric disorder and/ or 
medication provided for its 
treatment?

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  As to the veteran's claim for 
secondary service connection for erectile 
dysfunction, claimed as impotence, the RO 
should again readjudicate the claim and 
should consider all of the additional 
information and/or evidence that has been 
associated with the claim's file since 
the issuance of the December 2002 
supplemental statement of the case.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  

9.  The RO should furnish the veteran a 
Statement of the Case that addresses the 
issues of entitlement to an effective 
date earlier than March 4, 1996, for the 
assignment of a 70 percent schedular 
rating for major depression, and 
entitlement to an effective date earlier 
than March 4, 1996, for the award of a 
total disability rating based on 
individual unemployability.  If, and only 
if, the veteran files a timely 
substantive appeal as to either issue, 
should that issue be returned for review 
by the Board.

After the veteran and his representative have been given an 
opportunity to respond to the statement of the case and the 
supplemental statement of the case, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

